DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Application No. 15/093,440 and Patent Application No. 16/030,518 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
16 (Currently Amended). A non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations comprising:
authenticating a first wearable device worn by a first user for access to connectivity services of a service provider;
connecting, after the authenticating the first wearable device, the first wearable device to a first network;
provisioning, after the authenticating the first wearable device, the connectivity services for the first wearable device;
delivering, to the first wearable device, predefined settings established for the first wearable device;
delivering, to the first wearable device, a communication sent to a primary device of the first user different from the first wearable device; and
removing, from the first wearable device, the predefined settings and the communication when the first user no longer wears the first wearable device, wherein the first wearable device is blocked from accessing the first network if the first wearable device is not utilized for a threshold period of time.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
In the notice of allowance of parent application 15/093,440 and 16/030,518, the examiner remarked: 
Claims 1-20 are allowed for reasons argued by Applicant in the remarks filed 01/16/2018.
The prior art of record that was found and cited comprised the following reference(s): 
U.S. 2014/0266597 A1	“Narendra”
U.S. 2005/0079863 A1	“Macaluso”
U.S. 2016/0379205 A1	“Margadoudakis”
U.S. 2006/0236388 A1	“Ying”
U.S. 2009/0249460 A1	“Fitzgerald”
U.S. 8,892,036 B1		“Causey”
Of the references listed above, Narendra, Macaluso, Margadoudakis and Ying were used in the rejection of independent claims 1, 14 and 20. 
Narendra disclosed a wearable device that provided identity of a user to other devices while also performing biometric authentication of the user. In one embodiment, Narendra also disclosed provisioning of the wearable device with a token for the purpose of communicating with a cloud based service. 
However, Narendra did not disclose provisioning the wearable device with connectivity services. The examiner relied therefore on Macaluso to disclose provisioning a wearable device with connectivity services to enable communication between the device and a wireless network. 
Neither Narendra nor Macaluso disclosed removing communication from the wearable device if it was detected that the user no longer wears the wearable device. Examiner used Margadoudakis to disclose removing data once a wearable device no longer is worn. 
Finally, neither Narendra, Macaluso or Margadoudakis disclosed connecting the wearable device to a second network that blocks the first wearable device from accessing the device ecosystem of the first network. For this limitation, the examiner relied upon Ying. 
However, applicant both amended the independent claims as well as argued, persuasively, on pg. 11-12 that Ying’s deficiency in teaching this particular limitation. After careful consideration of both the applicant’s arguments as well as the amendments and the results of an updated prior art search, the examiner agrees that the claims are now in condition for allowance. 
The examiner points to the following sections of the claims that particularly point out the novelty of the claimed invention:
“…delivering, to the first wearable device, predefined settings established for the first wearable device in the plan for the connectivity services; delivering, to the first wearable device, a communication sent to a primary device of the first user; removing, from the first wearable device, the communication delivered to the first wearable device when the first user no longer wears the first wearable device; relegating, if the first wearable device is not utilized for a threshold period of time, the first wearable device to a network that blocks the first wearable device from accessing the device ecosystem and sharing information with other devices in the device ecosystem indicating that the first wearable device has been removed from the device ecosystem.”


In the notice of allowance of parent application 16/030,518, the examiner further remarked: 
The examiner points to the following sections of the claims that particularly point out the novelty of the claimed invention:
“…authenticating a first wearable device worn by a first user for access to connectivity services associated with a plan provided by a service provider; connecting, after authenticating the first wearable device, the first wearable device to a device ecosystem; delivering, to the first wearable device, predefined settings established for the first wearable device in the plan for the connectivity services; removing, from the first wearable device, a communication delivered to the first wearable device when the first user no longer wears the first wearable device; and relegating, if the first wearable device is not utilized for a threshold period of time, the first wearable device to a network that blocks the first wearable device from accessing the device ecosystem.”

For this pending application, the claims recite: 
“authenticating, by a processing system including a processor, a first wearable device worn by a first user for access to connectivity services of a service provider; connecting, by the processing system after the authenticating the first wearable device, the first wearable device to a device ecosystem; delivering, by the processing system to the first wearable device, predefined settings established for the first wearable device; delivering, by the processing system to the first wearable device, a communication sent to a primary device of the first user different from the first wearable device; and removing, by the processing system from the first wearable device, the predefined settings and the communication when the first user no longer wears the first wearable device, wherein the first wearable device is blocked from accessing the device ecosystem if the first wearable device is not utilized for a threshold period of time.”

Hence the claims recite similar subject matter as the allowed parent application, 15/093,440 and 16/030,518 in that the first wearable device is blocked if it is unutilized for a threshold period and the predefined settings are removed when it is detected that the user no longer wears the first wearable device. 
An updated search was conducted, but no prior art was uncovered that would have anticipated or obviated the claimed invention. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143. The examiner can normally be reached Monday thru Friday, 9:00 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491